                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 17-09010 AGR                                              Date        March 24, 2020
 Title           TMF Trustee Limited v. M/T Megacore Philomena, et al.



 Present: The                  Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 K. Lozada                                   N/A                                   None
                Deputy Clerk                      Court Reporter / Recorder                       Tape No.
     Attorneys Present for Plaintiff & Intervenor               Attorneys Present for Defendants &
                     Plaintiffs                                         Counterclaimants
                             None                                                  None
 Proceedings:                MINUTE ORDER TO SHOW CAUSE WHY PLAINTIFF TMF
                             TRUSTEE LIMITED’S IN PERSONAM CLAIMS SHOULD NOT BE
                             STAYED PENDING THEIR RESOLUTION IN ENGLISH
                             PROCEEDINGS

       Plaintiff TMF Trustee Limited and Defendant Hurricane Navigation Inc. are parties to
proceedings in Case No. CL-2018-000440 in the High Court of Justice, Business and Property Courts of
England and Wales, Queen’s Bench Division, Commercial Court (hereinafter the “English
proceedings”).

        IT IS ORDERED that, on or before April 17, 2020, TMF shall show cause in writing why
TMF’s in personam claims should not be stayed pending resolution of the English proceedings.
Hurricane may file a response on or before May 1, 2020. If Hurricane files an opposition, TMF may file
a reply on or before May 8, 2020. Unless otherwise ordered, the court will take the matter under
submission without oral argument.




                                                            Initials of Preparer             kl




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                       Page 1 of 1
